Archibald C. Wemple, J.
To convict a defendant of this violation of subdivision 5-a of section 70 of the Vehicle and Traffic Law, there must be satisfactory proof of location of accident to confer jurisdiction; identification of the defendant; knowledge by the defendant of the accident and property damage to the complainant’s car. The burden of proof of these items is adequately shown in the record as follows:
1. Location of alleged offense — Page 3;
2. Identification of the defendant — Page 4;
3. Knowledge of the accident by the defendant — Page 5; and
4. Damage to the complainant’s car — Page 16.
On page 33 of the record, trooper Thomas Calaban testified as to an alleged admission of facts by the defendant upon his arrest. The denial of some of the essential facts by the defendant and his version of the cause of the damage to the complainant’s car, as set forth on pages 41 and 42 of the record are not convincing. In fact, on page 42, and again on page 45, the defendant, in effect, corroborates the fact that the complainant, Brennan, suffered damage to his car, but merely puts the issue as to where the damage actually occurred.
From a reading and rereading of the record, the distinci impression is obtained that the People have sustained the burden of proof of the guilt of the defendant beyond a reasonable doubt. *712As stated above, the essential elements of the offense have been substantially proved by the testimony of the People’s witnesses and, in most respects, there has been corroboration.
The judgment of conviction is affirmed. Submit order.